t c summary opinion united_states tax_court bahman ahmadian and zahra moghaddam petitioners v commissioner of internal revenue respondent docket no 14476-09s filed date omotayo j lawal for petitioners derek matta and randy durfee for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions the sole issue for decision is whether petitioners are entitled to a deduction for dollar_figure paid to radio freedom as a charitable_contribution under sec_170 the resolution of this issue turns on whether radio freedom is a charitable_organization within the meaning of sec_170 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of texas when the petition was filed all references to petitioner in the singular are to petitioner bahman ahmadian in petitioner wrote checks totaling dollar_figure to or for radio freedom according to petitioner the purpose of radio freedom was educating the people about the meaning of respondent conceded that petitioners are entitled to a deduction for charitable_contributions of dollar_figure petitioners conceded that they are not entitled to deductions for contributions made to political organizations or for items donated in the aftermath of hurricane ike the payee of each of the checks for radio freedom includes an individual’s name followed by - radio freedom freedom and who is our enemy petitioner further explained that it’s not the united_states enemy it’s the enemy of the culture and against the iran regime according to petitioner radio freedom did not accept outside advertising but rather was completely supported by listener donations at some point petitioner was part-owner of radio freedom the principal_owner of radio freedom initially intimated that the station was a nonprofit organization and that he had filed documents to have the station declared a sec_501 organization but he later indicated that radio freedom was a for-profit organization radio freedom ceased operations in petitioners timely filed their federal_income_tax return on schedule a itemized_deductions petitioners claimed a deduction for charitable_contributions of dollar_figure in a notice_of_deficiency respondent disallowed in full the deduction claimed by petitioners for charitable_contributions on their schedule a respondent subsequently conceded dollar_figure of the claimed deduction and petitioners conceded that they are not entitled to deductions for political contributions or for in-kind donations following hurricane ike the only contributions that remain at issue are those made to radio freedom discussion4 generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 308_us_488 292_us_435 these rules apply to deductions claimed for charitable_contributions see 81_tc_806 affd without published opinion 767_f2d_931 9th cir although sec_7491 may serve to shift the burden under certain circumstances it does not do so here given petitioners’ failure to raise the matter and to introduce credible_evidence sec_170 allows a deduction for charitable_contributions payment of which is made during the taxable_year if verified as provided in the regulations the term charitable_contribution includes a contribution or gift to a corporation at the request of petitioners’ counsel the court made provision for the filing of posttrial memorandum briefs although respondent filed a brief petitioners did not despite petitioners’ failure we do not choose to default them under rule see 84_tc_693 affd without published opinion 789_f2d_917 4th cir rather we choose to decide the disputed issue based on the evidentiary record before us see eg clark v commissioner tcmemo_2005_292 trust or community chest fund or foundation with certain provisos sec_170 in order to claim a deduction for a charitable_contribution a taxpayer must establish that a gift was made to a qualified_entity organized and operated exclusively for an exempt_purpose no part of the net_earnings of which inures to the benefit of any private individual sec_170 76_tc_468 affd without published opinion 720_f2d_664 3d cir qualified entities under sec_170 are generally organizations that qualify for an exemption under sec_501 see eg 91_tc_615 n taylor v commissioner tcmemo_2000_17 the internal_revenue_service maintains a list of organizations eligible to receive tax-deductible charitable_contributions in publication cumulative list of organizations described in sec_170 of the internal_revenue_code_of_1986 available at http www irs gov charities article id html radio freedom was not listed in publication as an organization eligible to receive tax deductible charitable_contributions for the year in issue the search of publication included possible permutations of the radio station’s name including freedom radio and iran freedom radio although publication is not necessarily all inclusive petitioner has not demonstrated on the record before us that radio freedom qualifies as an entity eligible to receive charitable_contributions under sec_170 or that it was a qualifying sec_501 organization in accordingly petitioner is not entitled to a charitable deduction for amounts paid to radio freedom for the year in issue conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein to reflect the foregoing decision will be entered under rule at trial petitioner did not introduce any documents regarding the organization or operation of radio freedom or otherwise nor did he call as a witness the principal_owner of radio freedom see 6_tc_1158 affd 162_f2d_513 10th cir
